Opinion on Rehearing The following petition for rehearing has been filed by claimants: “The claimants, Louis R. Jedlicka and Mildred 'E. Jedlicka, respectfully petition for a rehearing of this cause, and in support of such petition show the following: “In 1942, the Department of Public Works and Buildings of the State of Illinois completed the improvement of a highway adjacent to claimants’ property; restricting such improvement to the use of the existing right-of-way, and without availing itself of any of claimants’ property described in the pending condemnation suit instituted by the Department for the taking of land for such highway. “In a report (respondent’s exhibit No. 3) made by the Division of Highways, it appears that, after construction of the section of the highway adjacent to the Jedlicka property, it was found that the highway was generally adequate for traffic without the additional right-of-way.’ This conclusion was reached in 1942. • “The report of the Division of Highways then states that ‘in view of these conditions (the adequacy of the existing right-of-way) the Attorney General’s office was advised on April 23, 1953 . . . that (this case) . . . should be dismissed. Accordingly, the case was dismissed on April 28, 1953.’ Claimants submit that the Court, in its opinion, has overlooked the following matters of vital consideration: 1. The Department knew, in 1942, that it would not require claimants’ property; yet kept the condemnation suit pending for 11 years — until April, 1953 — before instructing the Attorney General to apply for dismissal of the suit. 2. The Department, notwithstanding it, knew that it did not intend to take the claimants’ property in condemnation, thereafter obtained a number of postponements of the trial of the case; and for a five year period between 1948 and 1953 carried on ‘negotiations’ for ‘acquisition’ of the property. These negotiations were carried on at a time when the Department well knew that it did not require, and would not take, the property. 3. Why did not the Department instruct the Attorney General, in 1942, to dismiss the condemnation suit? It is apparent that, when the Attorney General was finally instructed, on April 23, 1953, to dismiss the suit, he obtained dismissal in 5 days: on April 28, 1953. 4. Why did the Department ‘negotiate’ for acquisition of the property, from 1948 to 1953, when it never intended to take the property? The Department never informed claimants, at any time, of the conclusion it had reached in 1942, not to take claimants’ land; yet continued to negotiate for ‘acquisition’ of the land, from 1948 to 1953! 5. Is it not grossly unfair, perhaps bordering on fraudulent conduct, for a public officer to ‘negotiate’ for the taking of land subjected to a pending condemnation suit, when there is NO intent ever to take such land, and a conclusion has already been reached, in the public office, not to take the land? 6. May the Department of Public Works and Buildings create the appearance of an intention to take land; lull the property owner into the belief that such land will be taken, and that the condemnation case will proceed to a determination, if negotiations are unsuccessful; all the while knowing that it never intends to take the land? Is this the virtue expected of an agency of the State Government? 7. This Court should protect claimants against the bad faith and wrongful action of a department of the State government. Claimants, ready for trial at all times (except on one occasion in 12 years, when a two week continuance was obtained by claimants, because of illness in the family of counsel for claimants), were sorely disadvantaged, in dealing with a State agency, which acted in bad faith.” In considering this petition, we find that claimants were not misled nor lulled into inaction by any act of respondent’s agents. Claimants’ attorney was aware of the negotiations and position of respondent throughout the course of the proceedings, as appears from his testimony at pages 8 and 9 of the abstract of record: “The Attorney General's office and Department of Public Works took no action in the period between 1942 and 1948 or 1949 to bring the case to trial. From the middle of 1942 until 1945 or 1946, I recollect no correspondence between our office and that of the Attorney General. There were negotiations between our office and the Attorney General. There were negotiations between our office and the Attorney General, some intermittent negotiations, between 1949 and 1953, with regard to possible settlement, but there was such a disparity in figures it appeared at no time we could have reached an agreement. One of the circumstances that seemed to prevent any negotiations was the lack of knowledge on the part of the Attorney General’s office as to whether the Department did or did not wish to take the premises in condemnation. Tire Department at times had intended to take it, and at times had the thought of not taking it.” This does not establish a lulling of claimants into nonaction, but, on the contrary, would seem to prompt the taking of formal action if claimants wished to obtain an early disposal of the matter. No such action was taken by claimants, as we pointed out in our opinion. Moreover, the statement of claimants in this petition to the effect that “the Department knew, in 1942, that it would not require claimants’ property” is not well taken. The only evidence on the question is that of claimants’ attorney, which we have already set forth above, and respondent’s exhibit No. 3, which is the Departmental Deport, dated May 25, 1954, a part of which reads as follows: “Negotiations to acquire .538 acres, more or less, from Jedlicka failed. The Department instituted eminent domain proceedings on March 11, 1941. “May 6, 1941, the Attorney General served defendants with notice that the case, 41 S 3192, Superior Court of Cook County, would be set for trial, on a date soon thereafter. A continuance was granted to the February, 1942 term. The Attorney General sought a hearing on February 18, 1942, but counsel for defendants asked for and was given a continuance. At that time construction operations were being carried on near the Jedlicka property, and it was vitally important that the Department know whether or not the desired tract of land would be acquired in a relatively short time. In addition, steel was in short supply. “Rather than risk the possibility of a contractor not being able to secure the necessary amount of reinforcing steel bars, as well as other steel products, the Department authorized the contractor to proceed with the construction work along the Jedlicka property frontage. The work was completed and confined to the existing right-of-way. After construction of the section of highway adjacent to the Jedlicka property on Mannheim Road, it was found that the highway was generally adequate for traffic needs without an additional right-of-way. In view of these conditions, the Attorney General’s office was advised on April 23, 1953, through our district office at Chicago, that case 41 S 3192 in the Superior Court of Cook County should be dismissed. Accordingly, the case was dismissed on April 28, 1953. May 25, 1954 Earl McK. Guy Engineer of Claims" Nothing here establishes the date the Division of Highways came to the conclusion that it no longer wished to acquire the land. We only know from this evidence that it was some time between the completion of the section of highway and April 23, 1953, five days before the dismissal of the action. We do not feel that the evidence in this case establishes any bad faith or wrongful action on the part of anyone connected with the State of Illinois as contended by claimants. The petition for rehearing is denied.